Morgan, J.
The Court determines that the record in this case is too sparse for adequate judicial *145review and provides an insufficient basis upon which to create binding precedent. We note that appellants have not challenged any of the trial court's findings of fact, and we decline to upset the ruling of the trial court on this record. We express no opinion on the merits of the issues presented in this case but instead dismiss the appeal and exercise our constitutional and inherent authority to order that the decision of the Court of Appeals in this case, Sanchez v. Cobblestone Homeowners Ass'n of Clayton, Inc. , --- N.C. App. ----, 791 S.E.2d 238 (2016), has no precedential value.
By order of the Court in Conference, this the 6th day of April, 2018.